ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 7/22/22 wherein claim 9 was amended.  In addition, the Examiner acknowledges the amendment filed 12/17/20.
	Note(s):  Claims 1-16 are pending.

APPLICANT’S INVENTION
The instant invention is directed to is directed to a macrocyclic having a structure CH-Lo-TA wherein CH is a chelating agent comprising one or more chelating moieties; Lo is a straight- or branched-chain linker joining the chelating agent, CH, to the targeting agent, TA; and TA is a targeting moiety.

APPLICANT’S ELECTION
Applicant's elected species filed 7/22/22 is acknowledged.  Applicant elected the species  
    PNG
    media_image1.png
    213
    339
    media_image1.png
    Greyscale
    wherein the metal attached thereto is zirconium.   Claims 1-5, 9-12, 15, and 16 read on the elected species.
	Note #1:  Initially, Applicant’s elected species was searched.  No prior art was found which could be used to reject the claims.  Thus, the search was extended to the cited prior art set forth below.  The search was not further extended because prior art was found which could be used to reject the claims.
Note #2:  In the elected species filed 7/22/22, there was a 
    PNG
    media_image2.png
    33
    49
    media_image2.png
    Greyscale
on the page with the elected species and metal (see excerpt below).  It is unclear what was the purpose of 
    PNG
    media_image2.png
    33
    49
    media_image2.png
    Greyscale
 on the page.

    PNG
    media_image3.png
    274
    452
    media_image3.png
    Greyscale


DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 11, 12, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-21, and 26-31 are of U.S. Patent No. 9,273,059. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to macrocycles comprising a chelating agent, a linker, a targeting agent, and optionally, a metal.  The claims differ in that those of the patented invention are directed to a specific macrocycle structure whereas the instant invention is directed to one or more chelating agents, a linker groups, and a targeting moiety.  While the patented invention does not specifically disclose that the teachings of the patented invention is directed to PSMA or LHRH ligands and a somatostatin receptor binding agent, it should be noted that peptides as disclosed in the patented invention, for example, include somatostatin receptor binding agents are art recognized peptides (see specification, page 6, paragraph [0019]).  Also, page 47, paragraph [00217] of the instant invention disclose that the targeting moieties includes peptides.   Likewise, PSMA ligands include peptides and peptidomimetics (see specification, page 2, paragraph [0012]).  Thus, the skilled artisan would recognize that the instant invention encompasses the invention of the patented claims.  Thus, the invention disclosed overlapping subject matter.

Claims 1-5, 11, 12, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 15, 16, 18-24 are of U.S. Patent No. 8,507,199. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to macrocycles comprising a chelating agent, a linker, a targeting agent, and optionally, a metal.  The claims differ in that those of the patented invention are directed to a specific macrocycle structure whereas the instant invention is directed to a chelating agent, a linker groups, a targeting moiety, and optionally, a metal.  While the patented invention does not specifically disclose that the teachings of the patented invention is directed to PSMA or LHRH ligands and a somatostatin receptor binding agent, it should be noted that peptides as disclosed in the patented invention, for example, include somatostatin receptor binding agents are art recognized peptides (see specification, page 6, paragraph [0019]).  Also, page 47, paragraph [00217] of the instant invention disclose that the targeting moieties includes peptides.   Likewise, PSMA ligands include peptides and peptidomimetics (see specification, page 2, paragraph [0012]).  Thus, the skilled artisan would recognize that the instant invention encompasses the invention of the patented claims.  Thus, the invention disclosed overlapping subject matter.

Claims 1-8 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-23 are of U.S. Patent No. 11,453,652. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to macrocycles comprising a chelating agent, a linker, a targeting agent, and optionally, a metal.  The claims differ in that those of the patented invention are directed to a specific macrocycle structure whereas the instant invention is directed to one or more chelating agents, a linker groups, and a targeting moiety.  While the patented invention does not specifically disclose that the teachings of the patented invention is directed to PSMA or LHRH ligands and a somatostatin receptor binding agent, it should be noted that peptides as disclosed in the patented invention, for example, include somatostatin receptor binding agents are art recognized peptides (see specification, page 6, paragraph [0019]).  Also, page 47, paragraph [00217] of the instant invention disclose that the targeting moieties includes peptides.   Likewise, PSMA ligands include peptides and peptidomimetics (see specification, page 2, paragraph [0012]).  Thus, the skilled artisan would recognize that the instant invention encompasses the invention of the patented claims.  Thus, the invention disclosed overlapping subject matter.

Claims 1-5 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-24 are of U.S. Patent No. 10,273,256. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to macrocycles comprising a chelating agent, a linker, a targeting agent, and optionally, a metal.  The claims differ in that those of the patented invention are directed to a specific macrocycle structure whereas the instant invention is directed to one or more chelating agents, a linker groups, and a targeting moiety.  While the patented invention does not specifically disclose that the teachings of the patented invention is directed to PSMA or LHRH ligands and a somatostatin receptor binding agent, it should be noted that peptides as disclosed in the patented invention, for example, include somatostatin receptor binding agents are art recognized peptides (see specification, page 6, paragraph [0019]).  Also, page 47, paragraph [00217] of the instant invention disclose that the targeting moieties includes peptides.   Likewise, PSMA ligands include peptides and peptidomimetics (see specification, page 2, paragraph [0012]).  Thus, the skilled artisan would recognize that the instant invention encompasses the invention of the patented claims.  Thus, the invention disclosed overlapping subject matter.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-16:  Independent claim 1 is ambiguous because it comprises multiple sentences (see lines 1-4 and 4-27).  Applicant is respectfully requested to review MPEP 608.01(m) which sets forth the proper format for writing claims.  Thus, it is unclear if Applicant actually intended to delete lines 4-16.  In other words, it is unclear what Applicant is actually claiming.  Since claims 2-16 depends upon independent claim 1 for clarity, those claims are also vague and indefinite.
Claim 1:  The claim recites the limitation "the structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation ‘chelating agent’ (see line 3), and the claim also recites ‘exemplary chelating agents’ (see lines 4-16) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation ‘targeting moiety…hormone’ (see lines 25-26), and the claim also recites ‘an estrogen derivative, estradiol, a somatostatin receptor binding agent’ (see lines 26-27) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 10:  Did Applicant intend to replace ‘X1’ with ‘X’ because there is no X1 in the structure.

102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butlin et al (WO 2015/157057).
Butlin et al disclose macrocycle compounds that have various scaffold moieties that include chelating moieties (see entire document, especially, page 8, paragraph [0029]; pages 83-89, claims 1-21).  The scaffold moiety is useful for linking two or more chelating moieties in any of the chelators (page 12, paragraph [0045]; page 18 paragraph [0063]).  
Butlin et al disclose various structures comprising multiple chelating agents and various linkers conjugated to a targeting moiety, optionally, in the presence of a metal and/or modifying agents.   Specifically, Butlin et al disclose structures on page 54 (Compound 13), page 56 (Compound 18), page 58 (Compound 20), page 60 (Compound 25), page 62 (Compound 30), page 65 (Compounds 8’Th, 20’Th, and 25’Th which contain thorium), page 67 (Compound 31), page 68 (compound 35), page 69 (Compound 40), page 70 (Compound 48), page 71 (Compound 30’Th which contains thorium), page 72 (Compound 49), page 73 (Compound 50 which contains terbium), page 74 (Compound 51’Tb which contains terbium), page 76 (compound 67), page 77 (Compound 74), page 79 (Compound 91), and page 81 (Compound 109).
Independent claim 1 of Butlin et al disclose four macrocycle structures, 
    PNG
    media_image4.png
    182
    212
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    169
    222
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    168
    231
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    204
    165
    media_image7.png
    Greyscale
 wherein Ab1, Ab2, Ab3, and Ap1 are independently 
    PNG
    media_image8.png
    89
    93
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    91
    94
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    92
    92
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    93
    92
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    92
    89
    media_image12.png
    Greyscale
, and 
    PNG
    media_image13.png
    93
    88
    media_image13.png
    Greyscale
.  The claims also disclose some specific structures such as 
    PNG
    media_image14.png
    193
    308
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    175
    300
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    171
    224
    media_image16.png
    Greyscale
, and 
    PNG
    media_image17.png
    221
    244
    media_image17.png
    Greyscale
.  The macrocycles may be conjugated to modifying moieties (e.g., substituted or unsubstituted polyethers).  Also, the macrocycles may be complexes to metals (radionuclides) wherein thorium (227Th) and zirconium (89Zr) are preferred metals (pages 83-89, claims 1-21).
	Thus, both Applicant and Butlin et al disclose a macrocycle having the structure CH-Lo-TA wherein CH is a chelating agent comprising one or more chelating moieties; Lo is a straight- or branched-chain linker joining the chelating agent, CH, to the targeting agent, TA; and TA is a targeting moiety.  Hence, the inventions disclose overlapping subject matter. 

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Butlin et al (WO 2015/157057).
	Butlin et al disclose macrocycle compounds that have various scaffold moieties that include chelating moieties (see entire document, especially, page 8, paragraph [0029]; pages 83-89, claims 1-21).  The scaffold moiety is useful for linking two or more chelating moieties in any of the chelators (page 12, paragraph [0045]; page 18 paragraph [0063]).  The macrocycles comprise a linker and a targeting moiety (page 8, paragraph [0031]).  Possible chelating moieties include 
    PNG
    media_image18.png
    98
    90
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    90
    93
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    89
    86
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    92
    87
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    86
    98
    media_image22.png
    Greyscale
  
    PNG
    media_image23.png
    105
    424
    media_image23.png
    Greyscale
 (page 10, paragraphs [0038] – [0039]).  Possible linkers that may be used with the invention of Butlin et al include straight- and branched-structures (page 26, paragraphs [0086] – [0087]; pages 26-27, paragraph [0088]).
	Possible targeting moieties that may be used with the invention of Butlin et al include various peptides, antibodies, and genes (page 32, paragraph [00116]; page 33, paragraph [00118]).  The macrocycles of Butlin et al may comprise one or more modifying moiety which may be the same or different (page 36, paragraph [00129]).  
	One embodiment of Butlin et al is that of structure 
    PNG
    media_image24.png
    190
    239
    media_image24.png
    Greyscale
 wherein B1, B2, and B3 are independently nitrogen or carbon; V1, L2, V3, V4, V5, V6, L6, L7, and L8 are independently substituted or unsubstituted alkyl or substituted or unsubstituted heteroalkyl; Ab1, Ab2, and Ab3 are independently 
    PNG
    media_image25.png
    78
    403
    media_image25.png
    Greyscale
; Ap1 is 
    PNG
    media_image26.png
    97
    240
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    97
    171
    media_image27.png
    Greyscale
 with the proviso that R6, R9, or R10 is a bond to L5 (page 38, paragraph [00134]).  Similarly, other macrocycles such as those on page 39 (paragraph [00135]), page 40 (paragraph [00136]), pages 40-41 (paragraph [00137]), pages 41-42 (paragraph [00138]), pages 42-43 (paragraph [00139]), pages 43-44 (paragraph [00140]), and pages 44-45 (paragraph [00141]). 
	The macrocycles may be complexed with a metal ion.  Possible metal ions include terbium (Tb), dysprosium(Dy), lutetium (Lu), yttrium (Yt), thorium (Th), and zirconium (Zr), wherein thorium (227Th) and zirconium (89Zr) are preferred metals (pages 45-46, paragraph [00146]).  Likewise, radionuclides/radioisotopes may be used (page 46, paragraph [00149]; page 47, paragraph [00152]).
	Thus, both the instant invention and Butlin et al disclose a macrocycle having a structure CH-Lo-TA wherein CH is a chelating agent comprising one or more chelating moieties; Lo is a straight- or branched-chain linker joining the chelating agent, CH, to the targeting agent, TA; and TA is a targeting moiety.  Hence, the inventions disclose overlapping subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        October 31, 2022